Citation Nr: 1222069	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-04 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities to include as due to herbicide exposure.  

2.  Entitlement to service connection for claimed tinnitus.   

3.  Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, March 2010 and July 2010 rating decisions of  the RO.

In January 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  

The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records or other new evidence pertinent to this appeal. 

The issues of a compensable evaluation for the service-connected bilateral hearing loss and service connection for tinnitus are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, but is not shown to have engaged in combat with the enemy.   

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish the presence of manifestation attributable to peripheral neuropathy during service or in the first year thereafter or a continuity of symptomatology referable to peripheral neuropathy of the lower extremities beginning during service.  

3.  The Veteran is not shown to have manifested complaints or findings referable to peripheral neuropathy of the lower extremities during service or for many years thereafter.    

4.  The currently demonstrated peripheral neuropathy of the lower extremities is not shown to be due to his presumed exposure to Agent Orange or another event or incident of the Veteran's period of active service.    


CONCLUSION OF LAW

The Veteran's disability manifested by peripheral neuropathy of the lower extremities is not due to his presumed exposure to Agent Orange or other disease or injury that was incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in December 2008, October 2009, and March 2010, prior to the initial adjudication of the claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the December 2008, October 2009, and March 2010 letters. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  The VA treatment records dated from 2008 to February 2011 are associated with the claims folder.  

The Veteran underwent a VA examination in 2010 to obtain medical evidence as to the nature and likely etiology of the claimed peripheral neuropathy of the lower extremities.    

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the recent hearing focused on the elements necessary to substantiate his claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate the claim.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claim based on the current record.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a disease of the nervous system became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute or subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially, the Board finds that, while the Veteran did serve in the Republic of Vietnam from October 1967 to November 1969, he did not engage in combat with the enemy during that period of active duty.  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (1999).

A careful review of the Veteran's service personnel records shows that he did not receive any medals or awards indicative of combat with the enemy. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304(d).  Moreover, he does not assert that he engaged in an actual combat with the enemy.  

The Veteran asserts that his current peripheral neuropathy of the lower extremities is due to the exposure to herbicides during his service in the Republic of Vietnam.   

If the Veteran was exposed to an herbicide agent during service, acute and subacute peripheral neuropathy shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

In order for the statutory presumption to apply to acute or subacute peripheral neuropathy, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  The subacute or acute peripheral neuropathy shall have to become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active eservice.  

Accordingly, the Veteran's last exposure to herbicides would have been in November 1969, the last date he was present in the Republic of Vietnam.  

However, on this record, the Veteran is not shown to have had acute or subacute peripheral neuropathy that was manifested to a degree of 10 percent or more within one year of his last exposure to herbicides.  Significantly, at the time of his separation examination in November 1969, the Veteran denied having foot trouble, neuritis, or paralysis.    

The medical evidence of record documents the onset of the claimed peripheral neuropathy of the lower extremities in 2009.  See the August 2009 Neurological Associates evaluation report.  There is no medical evidence showing the presence of peripheral neuropathy in service or during the first year after the date of his separation from service.  Thus, on these facts, service connection may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137; 38 C.F.R. §§ 3.307, 3.309.

Moreover, as the first medical evidence of peripheral neuropathy of the lower extremities was in 2009, almost 40 years after the Veteran's separation from service, this lengthy period with no evidence of a pertinent diagnosis or treatment weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran has provided lay testimony that he was experiencing symptoms of burning in his feet at the time of his separation from service.  See the January 2010 VA examination report.  At the hearing in January 2012, he also testified to having numbness in his legs after service.   

The Board must assess the competency and credibility of lay statements regarding in-service or continuous post service symptomatology.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in- service injury or disability, if any.  Robinson, Id.

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In this regard, it is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In the present case, the Board finds that the Veteran is competent to describe having a feeling of burning in his feet or numbness in the legs.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

However, the Board finds that the Veteran's credibility is undermined to the extent that his current statements about having manifestations involving his feet and legs during service or shortly thereafter are inconsistent with earlier and more reliable information reported contemporaneously with his period of active service or in connection with medical treatment rendered thereafter.  

Significantly, in addition to the reliable information recorded at the time of the Veteran's separation from service, an August 2009 Neurological Associates evaluation report noted a history provided by the Veteran of having burning in his feet for the past six months.    

Accordingly, on this record, the Board finds that the Veteran's lay assertions are not credible for the purpose of establishing the presence of manifestations attributable to peripheral neuropathy of the legs during service or the first year thereafter or a continuity of symptomatology referable to such manifestations beginning during service.   

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

To the extent that the VA examiner in January 2010 opined that it would involve resorting to mere speculation to find that the current peripheral neuropathy was caused or aggravated by active service, this statement reflected his appreciation of the evidence of record showing that the manifestations were not present in service or for many years after service.  

Moreover, quite significantly, the August 2009 Neurological Associates evaluation report associated the polyneuropathy to alcohol use, rather than remote herbicide exposure during service.  

Accordingly, on review, there is no medical evidence that tends to support the Veteran's lay assertion that the current peripheral neuropathy of the lower extremities are due to his presumed Agent Orange exposure or another event or incident of his period of service.  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the lower extremities.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied in this case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for peripheral neuropathy of the lower extremities is denied.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The record shows that the Veteran was afforded audiometric examinations in May 2010 and February 2009.  The examination reports indicates that the results were not reliable.  

At the hearing in January 2012, the Veteran stated that he had difficulty undergoing the audiometric evaluations because of his tremor.  He stated that if he was given more time, the examinations may have been more reliable.  

In a May 2009 statement, the Veteran indicated that his tremor medication caused cognitive inability to concentrate and lightheadedness which may have caused him to appear as though he was not cooperative at the examination.  The Veteran stated that he was cooperative with the examiner.    

The VA audiologists who conducted the May 2010 and February 2009 VA examinations stated that they were unable to provide an opinion as to the etiology of the tinnitus due to, in part, the inconsistent audiometric findings and/or the poor reliability of the examination findings.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

Accordingly, the Board finds that another VA audiometric examination is required to obtain evidence as to the severity of the service-connected bilateral hearing loss and to obtain an opinion as to the etiology of the tinnitus.    

At the hearing in January 2012, the Veteran testified about receiving treatment for the service-connected hearing loss and the claimed tinnitus at VA.  The RO should obtain the VA treatment records dated from February 2011.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, this remaining matter is REMANDED to the RO for the following action: 

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of treatment received by the Veteran for the service-connected hearing loss or claimed tinnitus from VA since February 2011.  These should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file. 

2.  The RO should then take steps to schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected hearing loss and the nature and likely etiology of the claimed tinnitus.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not that any current tinnitus is due to harmful noise exposure or another event or incident of his period of active service.  

The examiner also should provide an opinion as to whether it is at least as likely as not that any current tinnitus is caused or aggravated by the service-connected hearing loss.  If the examiner finds that the tinnitus is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation.  

If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


